Citation Nr: 1636406	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical strain, to include as secondary to the service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from February 1997 to November 2004.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2014, the Board remanded the case to the RO for further development and adjudicative action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a neck disability.  In his formal application, the Veteran indicated that he has had chronic neck pain since March 2000.  In his May 2009 notice of disagreement (NOD) the Veteran asserted that his neck disability is due to his back disability and reported that his doctor told him it was likely that they were related.  

In February 2014, the Board remanded the Veteran's claim to obtain a clarifying opinion as to whether the Veteran's cervical strain was aggravated by the service-connected lumbar strain.  

While an April 2014 VA examiner concluded that the claimed neck disability was not caused or aggravated by his service-connected disability, the rationale only appears to address causation.  Specifically, the examiner explained that "review of the medical literature; including 'up to date' finds no relationship, for his cervical condition, including cervical strain, to be caused [] by his lumbar strain condition."  As such, a new opinion is necessary.

As this claim is being remanded, the RO should attempt to obtain outstanding evidence the Veteran identified.  Specifically, in his May 2009 notice of disagreement (NOD), the Veteran reported that his doctor had told him there was a likely connection between his lumbar strain and his cervical strain.  On remand, the RO should contact the Veteran and request further information as to this May 2009 doctor's statement. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Including, but not limited to, any records of the opinion the Veteran referenced in his May 2009 NOD.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, return the claims file to the April 2014 VA examiner to obtain an addendum opinion addressing the issue of aggravation.  If the April 2014 examiner is not available, the claims folder should be reviewed by another examiner with appropriate expertise.  If, and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  

The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note such review, including review of the February 2009 and April 2014 VA examination reports.  The examiner should:

(a) Identify any currently diagnosed cervical spine disability;

(b) Opine as to whether it is at least as likely as not (50 percent or greater probability) that any cervical spine disability was caused or aggravated by the Veteran's service connected lumbar spine disability.

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A complete rationale should be provided for all opinions.  If the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



